*340The opinion of the Court was drawn up by
Tenney J.
— The demandants claim the land described in their writ,- as the heirs at law of Isaac Jpsselyn, deceased. The defendant resists that claim, and asserts a title in himself under a deed tp him frpm Lois Josselyn, deceased, the widow and devisep of the said Isaac. The will of Isaac was duly proved and approved. The only question is, did the defendant’s grantor take by the will an estate in fee or only for life ?
Thp language of the will is, “ First,-1 giye and' bequeath to my beloved wife, Lpis Josselyn, . the whple of my estate of every name and nature, both real and personal, of which I may die possessed, after paying my just debts.”
Though it may be necessary, in order to pass a fee simple estate by deed, that the word “ heirs” should be inserted', it has long bppn settled, that it is. not required in a will,’ provided it appear by spme terms of limitation therein, either express or implied, that'it was thp intention'of the testator to devise an estate of inheritance. If such be wanting, an estate for life qnjy passes by the will. The words “ all the estate” of the testator passes a fpp simple. The language used in the will before us, ff the whole of my pstalp, pf evpry name and nature, both rea] and personal,” may be regarded, if possible,' still stronger. Within the term “ estate of every name and nature” must bp inp}u(|e'd a reversionary interest, as well as an estate for life, qnd is repugnant to the idpa, that only the latter was intended. 6 • Cruise’s Digest, 244. ' The cases cited by the defendant’s counsel are numerous and conclusive; and by the agreement pf the parties, the npnsuit must stand.